                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                 CASE NO. 7:21-CV-00045-M



 LA WREN CE VERLINE WILDER,       )
                        Plaintiff,)
                                  )
 V.                               )                                  ORDER
                                  )
 PENDER COUNTY NC COURT, et al.,  )
                      Defendants. )



        This matter is before the court on the Memorandum and Recommendation (hereinafter

"M&R") of United States Magistrate Judge Robert B. Jones, Jr. [DE-9] to dismiss this action due

to prose Plaintiffs failure to comply with this court's March 16, 2021 order [DE-3] , which noted

deficiencies in Plaintiffs filing, and for Plaintiffs apparent lack of intent to prosecute his case.

Plaintiff did not file an objection to the M&R and the deadline for doing so has expired. The matter

is ripe for ruling.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotations omitted); see 28 U.S.C. § 636(b). Absent

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (citation and quotations omitted).

        The court has reviewed the M&R and the record in this case and is satisfied that there is

no clear error on the face of the record. Accordingly, the court ADOPTS the M&R [DE-9] and for
the reasons state therein DISMISSES the case for failure to prosecute and failure to comply with

the court' s order. The Clerk of Court is DIRECTED to close the case.

       SO ORDERED this the ~         day of July, 2021.




                                           WLM~3C
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               2
